Title: From Thomas Jefferson to Edward Stevens, 10 November 1780
From: Jefferson, Thomas
To: Stevens, Edward



Sir
Richmond November 10. 1780

Your two Letters of Octr. 24 and Octr.have been duly received. I have been informed that the Beeves which had been collecting in Princess Anne and Norfolk to be sent Southwardly were the first things which fell into the hands of the Enemy, We received notice of this invasion a few Hours after you left this place, and dispatched a Letter to recall you which we expected would have found you in Petersburg. However you had gone on, and as there should be a General Officer with the men from this State in the Southern Service, and we have here three General Officers we have not repeated our call for Your Assistance. The force called on to oppose the Enemy is as yet in a most Chaotic State, consisting of fragments of 3 Months Militia, 8 Months Men, 18 Months men, Volunteers and new Militia.
Were it possible to arm men we would send on Substantial reinforcements to you notwithstanding the presence of the Enemy with us, but the prospect of Arms with us is very bad indeed. I have never received a line from Mr. Lambe as to his Success in pressing Waggons, none have yet Come in from the Westward. The Executive were so far from allowing the 8 Months Men to Enlist into the Volunteer Corps, as you say they pretend, that they were expressly excluded from it in the several propositions we made for Raising Volunteers. Nothing of Moment has happened here since the arrival of the Enemy. Genl. Muhlenburg is at Stoners Mills, at the head of Pagan Creek with our main force. Genl. Nelson is on the Northern side of James River with another Body. Genl. Weedon is gone to Join the one or the other. A British emissary was taken two or three days ago with a Letter from Genl. Leslie to Lord Cornwallas, informing him he was at Portsmouth but could not learn where his Lordship was; that he had sent one Letter to him to Charlestown by Water, another by land and waited his orders. Cannot measures  be taken to apprehend the messenger who went by Land. I am with the greatest Esteem Sir your most Hum: Servt,

Th Jefferson

